Exhibit News Release H&R Block Reports Continued Improvement in Financial Results for Fiscal 2010 Second Quarter · Net loss from continuing operations improves to $0.38 per share from $0.40 per share a year ago · Better results in Tax Services and lower mortgage loan loss provisions partially offset by lower profits from Business Services · Company reiterates fiscal 2010 earnings guidance of $1.60 - $1.80 per share from continuing operations For Immediate Release: Dec. 8, 2009 KANSAS CITY, Mo. – H&R Block, Inc. (NYSE: HRB) today reported a net loss from continuing operations for the fiscal second quarter ended Oct. 31, 2009, of $126.5 million, or 38 cents per share compared to a loss of $133.2 million, or 40 cents per share in the second quarter a year ago.H&R Block typically reports a second quarter operating loss due to the seasonality of its business.A $15.9 million improvement in pre-season results from Tax Services and a $9.7 million reduction in mortgage loan loss provisions were partially offset by a $12.9 million decline in pretax income from Business Services. “Overall, we are pleased with our financial results, which continue to benefit from our expense control efforts,” said Russ Smyth, president and chief executive officer of H&R Block.“By targeting and taking out non-value added costs, we have been able to reinvest in important initiatives that we expect will drive better client attraction and retention.The combination of these initiatives will result in growing market share and profitability, both in fiscal 2010 and beyond,” added Smyth. Fiscal second quarter revenues declined $25.4 million, or 7.2%, to $326.1 million due to lower revenues from Business Services.Consolidated net loss for the quarter improved to $128.6 million, or 38 cents per share, compared to a loss of $135.9 million, or 41 cents per share a year ago. Tax Services Second quarter Tax Services revenues rose $4.6 million, or 4.4%, year-over-year reflecting an increase in tax preparation revenues and increased revenues from H&R Block Bank’s Prepaid Emerald Mastercard products provided to tax clients.Tax preparation revenues increased $2.4 million reflecting increased return volume and the Company’s acquisition of its major Southwest franchise operation last year. The segment reported a pretax loss of $172.2 million compared to $188.1 million a year ago, an improvement of 8.5%.The better results are primarily due to revenue growth and an $11.4 million, or 3.9% decrease in overall expenses.The expense reduction was driven in part by more than $5 million of ongoing cost control initiatives.The remainder of the reduction is related to tax and legal expenses in the previous year that did not recur, partially offset by incremental expenses in the current quarter associated with the acquisition of the Southwest franchise operation. For the first six months of fiscal 2010, Tax Services revenues of $197.3 million were up 5.8% from $186.4 million last year.The fiscal year-to-date pretax loss was $344.2 million, down from $351.8 million in the prior period. The Company continues to expect that the Tax Services segment will deliver an increase in pretax margin totaling 100 basis points by the end of fiscal Business Services Second quarter segment revenues for Business Services (RSM McGladrey) declined $26.4 million or 11.3% year-over-year to $206.6 million.The drop in revenues mainly stems from the impact of the overall weaker economic environment.Core revenues, primarily tax and consulting, fell $22.8 million, or 11.6%, over the prior-year period and demand for capital markets activities was also reduced. For the fiscal 2010 second quarter, RSM McGladrey reported pretax income of $0.2 million compared to $13.1 million a year ago.While revenues were down in the core business, this decline was offset by lower compensation and other cost control efforts.The decline in second quarter profit was a result of losses in our capital markets business and increased costs related to litigation. Six-month segment revenues were $384.2 million, down 5.8% from $407.7 million in the first half of fiscal 2009.Pretax income for the first six months declined to $1.5 million from $12.8 million in the year-ago period driven mainly by the lower income in the second quarter. RSM McGladrey (RSM) and McGladrey & Pullen LLP (M&P), an independent registered public accounting firm, collaborate to provide services to clients under an alternative practice structure.On July 21, 2009, M&P provided 210 days notice of its intent to terminate the administrative services agreement. The effect of the notice will be to terminate the alternative practice structure on February 16, 2010, unless revoked or modified prior to that time.On September 15, 2009, RSM also provided notice of its intent to terminate the administrative services agreement.The effect of this notice, unless it is revoked or modified, will be to terminate the alternative practice structure on April 13, 2010.RSM’s notice was intended to make certain that mutual consent is required for any reconciliation between M&P and RSM. Since July 23, 2009, RSM and M&P have engaged in arbitration to resolve disputes regarding their contractual relationship, including the scope and enforceability of restrictive covenants agreed to by M&P. A final, binding and confidential arbitration ruling regarding the enforcement of the restrictive covenants was issued on November 24, 2009.RSM and M&P are continuing their negotiations on mutually agreeable changes to the current arrangements that would allow the collaboration to continue. Corporate Corporate operations includes a portion of corporate support department costs, such as finance and legal, as well as net interest margin and other gains/losses associated with H&R Block Bank’s static mortgage portfolio.For the second quarter ended Oct. 31, 2009, Corporate operations reported a pretax loss of $40.8 million, compared to a loss of $52.4 million in the prior year, an improvement of 22.1%.The improvement was mainly due to a $9.7 million decline in the provision for losses on mortgage loans held for investment at H&R Block Bank.The total allowance for loan loss reserves was $96.0 million at Oct. 31, 2009, compared to $63.7 million in the second quarter a year ago and $91.7 million at July 31, 2009. Year-to-date through the fiscal second quarter ended Oct. 31, 2009, Corporate operations reported a pretax loss of $81.1 million, a 20.1% improvement from a loss of $101.4 million for the first six months of fiscal 2009. Financial Position The Company ended the second quarter of fiscal 2010 in a strong financial position with $1.4 billion in cash, double the level from a year ago, and $1.1 billion of stockholders’ equity, up from $832.7 million at the end of the year-earlier period.There were no share repurchases during the fiscal 2010 second quarter.Long-term debt at Oct. 31, 2009 was $1.0 billion, down from $1.7 billion at the end of the fiscal 2009 second quarter. Guidance The Company continues to expect its fiscal 2010 earnings from continuing operations will be in the range of $1.60 to $1.80 per share. Forward Looking Statements This announcement may contain forward-looking statements, which are any statements that are not historical facts. These forward-looking statements, as well as the Company’s guidance, are based upon the Company’s current expectations and there can be no assurance that such expectations will prove to be correct. Because forward-looking statements involve risks and uncertainties and speak only as of the date on which they are made, the Company’s actual results could differ materially from these statements. These risks and uncertainties relate to, among other things, uncertainties regarding the Company’s ability to attract and retain clients; meet its prepared returns targets; uncertainties and potential contingent liabilities arising from our former mortgage loan origination and servicing business; uncertainties in the residential mortgage market and its impact on loan loss provisions; uncertainties pertaining to the commercial debt market; potential termination of the alternative practice structure relationship between RSM McGladrey, Inc. and McGladrey & Pullen LLP; competitive factors; the Company’s effective income tax rate; litigation; uncertainties regarding the level of share repurchases; and changes in market, economic, political or regulatory conditions. Information concerning these risks and uncertainties is contained in Item1A of the Company’s 2009 annual report on Form10-K and in other filings by the Company with the Securities and Exchange
